                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JEFFREY E. GODWIN and
OAKYWOOD FARMS, LLC,
           Plaintiffs,

      v.                                              Case No. 19-C-0766

CNH INDUSTRIAL AMERICA, LLC,
           Defendant.
______________________________________________________________________

                               DECISION AND ORDER

      Jeffrey Godwin and Oakywood Farms, LLC, operate a cotton farm in Georgia.

They allege that they suffered economic losses after purchasing a defective Module

Express cotton picker that was manufactured by defendant CNH Industrial America,

LLC, in Wisconsin. The plaintiffs purchased the picker from one of CNH’s dealers in

Georgia. The plaintiffs contend that CNH made deceptive marketing statements about

the Module Express and that the picker they purchased was not merchantable. The

plaintiffs bring claims against CNH for violation of Wisconsin’s Deceptive Trade

Practices Act (“DTPA”), breach of the implied warranty of merchantability, and unjust

enrichment.

      In a prior order, I granted CNH’s motion for a more definite statement under

Federal Rule of Civil Procedure 12(e). In the order, I determined that the plaintiffs had

failed to state claims upon which relief can be granted but granted them leave to amend

if they thought they could correct the deficiencies in certain claims. (I dismissed other

claims without leave to amend.) The plaintiffs have filed an amended complaint, which

CNH now moves to dismiss under Federal Rule of Civil Procedure 12(b)(6).




           Case 2:19-cv-00766-LA Filed 09/21/20 Page 1 of 3 Document 36
       Today, I issued an opinion in the related case of T&M Farms, et al. v. CNH

Industrial America, LLC, Case 19-C-85, in which I granted CNH’s motion to dismiss the

amended complaint filed there. The reasoning of my decision in that case applies with

equal force to the plaintiffs’ claims here, which are based on materially indistinguishable

facts and the same legal theories. Thus, in this opinion, I will only briefly identify the

reasons for dismissing the amended complaint and will incorporate the full legal

analysis set forth in Case 19-C-85.

       First, the plaintiffs’ claim under the Wisconsin DTPA must be dismissed because

the DTPA does not apply to advertising statements disseminated outside of Wisconsin,

even if the advertiser who disseminated the statements was physically located in

Wisconsin at the time. Because there are no cotton farms in Wisconsin, CNH did not

market Module Express pickers in Wisconsin. Moreover, the plaintiffs encountered and

acted upon CNH’s marketing statements in Georgia. Therefore, the plaintiffs’ DTPA

claim will be dismissed.

       Second, the plaintiffs’ claim for breach of the implied warranty of merchantability

must be dismissed because the plaintiffs did not enter into a contract for the sale of

goods with CNH. The facts alleged in the amended complaint show that the plaintiffs

purchased their picker from an independent dealer rather than from CNH, and therefore

the contract for sale and any implied warranty of merchantability arose between the

plaintiffs and the dealer.

       Third, the plaintiffs’ claim for unjust enrichment must be dismissed because the

plaintiffs have not alleged facts giving rise to a reasonable inference that they conferred

a benefit on CNH or that CNH’s retention of any benefit conferred would be unjust.

                                            2



          Case 2:19-cv-00766-LA Filed 09/21/20 Page 2 of 3 Document 36
      For these reasons, IT IS ORDERED that CNH’s motion to dismiss the amended

complaint (ECF No. 32) is GRANTED. The Clerk of Court shall enter final judgment.

      Dated at Milwaukee, Wisconsin, this 21st day of September, 2020.



                                             s/Lynn Adelman             ______
                                             LYNN ADELMAN
                                             United States District Judge




                                         3



         Case 2:19-cv-00766-LA Filed 09/21/20 Page 3 of 3 Document 36
